DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-12 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by JP 2006-098789.
JP 200-098789 discloses a projector comprising: 
a projection unit (10)projecting a projection image onto a white board projection surface (WB);

an image pickup unit (39) picking up an image of the projection surface and generating a picked-up image;
a detection unit (13) detecting a position of a removable magnetic retro-reflective object (PM) arranged at the projection surface, based on the picked-up image; and
an adjustment unit (35) adjusting a projection position of the projection image on the projection surface, based on the position of the object.
The detection unit further detects a movement of the object on the picked-up image, based on the picked-up image (Figs.6-7), and
the adjustment unit adjusts the projection position when a movement of the object on the picked-up image is detected.
The detection unit detects a position of a plurality of removable objects arranged at the projection surface, and the adjustment unit decides a projection range of the projection image, based on the position of the plurality of objects, and adjusts the projection position so that the projection image is projected within the projection range.
The adjustment unit adjusts the projection position by controlling driving of a position changing unit changing the projection position.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-098789 in view of Furui et al. (2009/0207185).
As noted in JP 2006-098789 [0057] methods of trapezoidal keystone correction well known.

It would have been obvious to one skilled in the art at the time of the invention to provide the device of JP 2006-098789 with such a correction structure in order to provide versatility in movement of the image.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  JP 2006-098789 in view of Li et al (2007/0097328)
Li et al.  teaches such correction performed by moving, tilting and rotating the projector as a whole {0005]
It would have been obvious to one skilled in the art at the time of the invention to provide the device of JP 2006-098789 with such a correction structure in order to provide versatility in movement of the image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd